Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered January 10, 1989, convicting him of scheme to defraud in the first degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Brown, J. P., Kooper, Eiber and O’Brien, JJ., concur.